Case 1:21-cv-00306-JPH-TAB Document 1-1 Filed 02/05/21 Page 1 of 2 PageID #: 24




      GREGORY GOODWIN and
    PLEAS WALDEN, on behalf of
    themselves and on behalf of all
       others similarly situated,




 ELWOOD STAFFING SERVICES, INC.,




                        CORPORATION SERVICE COMPANY
                        135 North Pennsylvania Street, Suite 1610
                        Indianapolis, IN 46204




                        J. Corey Asay
                        Morgan & Morgan
                        333 W. Vine Street
                        Suite 1200
                        Lexington, KY 40507
Case 1:21-cv-00306-JPH-TAB Document 1-1 Filed 02/05/21 Page 2 of 2 PageID #: 25




 ’



 ’




 ’




 ’

 ’




                                                                          0.00
